DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on June 14, 2021.
Currently, claims 1-3, 5-6, 8-13, and 15-19 are pending in the instant application. Claims 8-13 and 15-19 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-3 and 5-6 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 1-3 and 5-6 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on March 22, 2021 and for the reasons set forth below. 
Applicant's arguments filed on June 14, 2021 have been fully considered but they are not persuasive. Applicant argues that the “second domain for binding with Cas9 protein” is definite not whatsoever limited to a nucleotide sequence as evidenced by the fact that the domain is intended to bind with a protein. That is, the domain that is intended for binding with Cas9 protein encompasses amino acid sequences. Furthermore, page 5, line 33 of the specification pointed out by applicant does not clearly define the term “domain”, let alone “second domain”. The passage merely exemplifies a “first domain, i.e. a portion of sequence, complementary to at least a portion of a target gene.” (emphasis added). As such, there is no clear definition for the instantly claimed, required element of “second domain for binding with Cas9 protein”. In addition, pages 13-15 of the specification is also far from providing a clear definition/metes and bounds of the claimed “second domain” as the pages merely describe production of a “first recombinant vector” and a “second recombinant vector” for “encoding Cas9 protein”. Hence, the passage pointed out by applicant at best describes use of a vector encoding Cas9 protein, not the alleged nucleotide sequence binding with Cas9 protein. 
In view of the foregoing, the structural metes and bounds pertaining to the claimed “second domain” cannot be ascertained thus this rejection is maintained.  

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 2 recites that the gRNA molecule of claim 1 is complementary to a portion of human TCOF1 gene. It is noted that SEQ ID NO:1 or SEQ ID NO:2 is complementary to only  human TCOF1, not TCOF1 of any other organism. As such, claim 2 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the gRNA molecule of claim 1 is 15 to 20 nucleotides in length. It is noted that the gRNA molecule of claim 1 “comprises a sequence of SEQ ID NO:1 or SEQ ID NO:2.” It is further noted that each of the recited SEQ ID NOs is 20 nucleotides in length. As such, it is impossible for the gRNA molecule of claim 1 to be shorter than 20 nucleotides in 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For this rejection, claim 3 is interpreted as being drawn to a gRNA molecule that is at least 15 nucleotides of SEQ ID NO:1 or SEQ ID NO:2.
The instant specification does not provide adequate written description support for the structure-function correlation of a gRNA molecule that is a 15-mer portion of SEQ ID NO:1 or SEQ ID NO:2. As noted in the last Office action, the instant specification at best merely discloses “gRNA 1 having the sequence of SEQ ID NO:1” and “gRNA 2 having the sequence of SEQ ID NO:2”, thereby disclosing a 20-mer gRNA of SEQ ID NO:1 or SEQ ID NO:2. As such, the instant specification fails to provide adequate written description support that a 15-mer or a fragment of SEQ ID NO:1 or SEQ ID NO:2 would function as a gRNA molecule. 
Accordingly, claim 3 fails to comply with the written description requirement. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANA H SHIN/Primary Examiner, Art Unit 1635